                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

CARPENTERS PENSION TRUST                    )
FUND OF KANSAS CITY,                        )
a Trust Fund, et al.,                       )
                                            )
                       Plaintiffs,          )       Case No. 18-00414-CV-W-ODS
                                            )
vs.                                         )
                                            )
BRADFORD INTERIOR GROUP, LLC,               )
                                            )
                       Defendant.           )

                 ORDER DIRECTING DEFENDANT TO SHOW CAUSE
       On February 15, 2019, Plaintiffs filed their Motion for Judgment by Default by the
Court (Pursuant to Rule 55(b)(2), Federal Rules of Civil Procedure).          Doc. #21.
Defendant’s deadline to respond to the motion was March 1, 2019. As of today’s date,
no response has been filed. The Court would prefer for Defendant to file a response
before it rules on the motion. Therefore, the Court directs Defendant to show cause why
the Court should not grant Plaintiffs’ motion. Defendant’s response should be filed on or
before May 3, 2019. If Defendant fails to respond by that date, the Court will deem the
motion ripe for consideration and issue a ruling in due course.
       The Clerk of the Court is directed to send two copies, one via certified mail and
one via regular mail, of this order to:
       Rondale Bradford
       6220 Arlington Ave.
       Raytown, MO 64133

       Rondale Bradford
       9546 E. 57th Terr.
       Raytown, MO 64133

IT IS SO ORDERED.

                                                 /s/ Ortrie D. Smith
DATE: April 22, 2019                             ORTRIE D. SMITH, SENIOR JUDGE
                                                 UNITED STATES DISTRICT COURT
